COURT OF APPEALS OF VIRGINIA


Present:   Chief Judge Fitzpatrick, Judge Bumgardner and
           Senior Judge Hodges


SUFFOLK DEPARTMENT OF SOCIAL SERVICES
                                            MEMORANDUM OPINION *
v.   Record No. 1705-00-1                       PER CURIAM
                                               MARCH 13, 2001
ORLANDO ELLIS


           FROM THE CIRCUIT COURT OF THE CITY OF SUFFOLK
                     Rodham T. Delk, Jr., Judge

           (C. Edward Roettger; Curt G. Spear; Beverly
           Brooks; Office of City Attorney, on brief),
           for appellant. Appellant submitting on
           brief.

           No brief for appellee.


     This matter arises out of a petition filed by the City of

Suffolk Department of Social Services (Department) to terminate

Orlando Ellis' parental rights in his minor daughter.      After the

City of Suffolk Juvenile and Domestic Relations District Court

denied the Department's petition, the Department appealed to the

Suffolk Circuit Court.   After closing arguments, the circuit

court also denied the petition.     The Department appeals from

that ruling.

     Counsel for the Department drafted the order for the June

13, 2000 ruling on the City Attorney's Office stationary.     At


     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
the end of the order denying the Department's petition, the

Department's counsel signed the order "We ask for this."

     Having expressly agreed with the trial court's conclusions,

the Department is now precluded from complaining of attendant

error.    "'The [Department], having agreed upon the action taken

by the trial court, should not be allowed to assume an

inconsistent position.'"    Manns v. Commonwealth, 13 Va. App.
677, 679, 414 S.E.2d 613, 615 (1992) (quoting Clark v.

Commonwealth, 220 Va. 201, 214, 257 S.E.2d 784, 792 (1979)).

The Department's "Written Statement of Facts/Evidence" likewise

fails to preserve the Department's objections for appeal.

     "The burden is upon the appellant to provide us with a

record which substantiates the claim of error.   In the absence

thereof, we will not consider the point."    Jenkins v. Winchester

Dep't of Soc. Servs., 12 Va. App. 1178, 1185, 409 S.E.2d 16, 20

(1991).   Based upon the record before us, we find no evidence

that the Department preserved any issues for appeal.

Accordingly, the decision of the circuit court is affirmed.

                                                         Affirmed.




                                - 2 -